Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.
 	Claims 2, 5, 19 and 20 have been amended.  Claim 9 has been canceled. Claims 2-8, 10-16 and 18-21 are currently pending any under examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on July 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Dariela Almeda on September 22, 2021.

4.	This office action is responsive to Applicant’s response filed July 29, 2021.  All rejections of record are withdrawn in view of Applicant’s response.  Claims 2-8, 10-16 and 18-21 are allowed.

5.	The application has been amended as follows:

In the claims:

Claim 2 (Currently Amended): A method of treating cancer in a subject, the method comprising: administering to the subject with cancer a cell without a nucleus, wherein the cell without the nucleus comprises one or more intracellular organelles that synthesizes or secretes an exogenous therapeutic agent in an absence of the nucleus for treatment of the cancer, wherein (i) the one or more intracellular organelles comprises an endoplasmic reticulum or a Golgi apparatus that is endogenous to a parent cell from which the cell without the nucleus was obtained, and (ii) 



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        September 27, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645